internal_revenue_service te_ge technical_advice_memorandum number release date ay internal_revenue_service attn eo mandatory review mc4920 dal commerce street dallas tx taxpayer's name uil number taxpayer's address taxpayer's id no year s involved conference held legend tax a er year1 year2 year3 year4 year5 year6 year7 state this memorandum responds to a request dated date from tege exempt_organizations examinations for technical_advice on the issues as presented below our findings are set forth below issue sec_2 is taxpayer still an exempt_organization under sec_501 c if it still is exempt under sec_501 c is it a school another type of public charity or a private_foundation if it is a private_foundation is it a private_operating_foundation if it still is an exempt_organization does it have unrelated_debt-financed_income taxpayer is a non-profit corporation incorporated in state in year taxpayer was recognized as exempt from federal_income_tax under sec_501 c and as a public charity described in sec_170 at the time of application taxpayer operated a private school however its predominant activity became that of purchasing or leasing buildings renovating the buildings and leasing the buildings to unrelated non-exempt charter schools in year state enacted a statute allowing for the creation of charter schools thereafter taxpayer modified its organizing documents and changed its purposes to include the ability to own and lease school facilities in specified areas of state and other locations also taxpayer changed its activities instead of operating a private school taxpayer began assisting in the creation of charter schools first in state and later in additional states it formed new non-profit corporations and helped them to obtain charter school contracts it also began acquiring facilities and leasing them to these charter schools in year taxpayer was examined for fiscal_year year year was several years before the current exam period during that examination taxpayer was no longer operating a private school and instead was engaged primarily in leasing school facilities nonetheless taxpayer continued to claim public charity status as a school on its forms the examination of year was concluded with taxpayer's receiving a no_change_letter based on the documents submitted it appears that during the current exam period of year year and year taxpayer's primary activity was the purchase or lease of school buildings that it then renovated leased and sub-leased to the charter schools it served as landlord to non-profit organizations that it had created it charged rents based on the square footage of the property using a fee slightly below what other landlords charge for similar properties taxpayer in its capacity as lessor supplied nothing more than the usual and customary landlord services such as janitorial assistance also during the examination period none of the corporations that leased property from taxpayer had tax-exempt status subsequently at least one of these corporations received recognition of exemption although most of them remained not recognized as exempt taxpayer claimed public charity status as a school on its 990s during this time also during the exam period taxpayer operated an educational summer camp for nine weeks during the examination period it generated income totaling approximately one-tenth of one percent of taxpayer's total gross rental income taxpayer described its evolution from a single private elementary_school to a developer of school facilities its method of performing this mission has changed dramatically over time taxpayer once owned and administered schools in the local area serving several hundred students it now provides assistance in various forms to charter schools in six states serving ten thousand students another communication from taxpayer regarding its activities states taxpayer started as an organization conducting schools pursuant to its initial purposes in its articles of incorporation taxpayer also locates buildings suitable for schools and purchases and leases buildings to charter schools it is thus performing an activity indirectly that the charter schools could perform directly it supports the charter schools in this manner taxpayer's board was not composed of independent members during the first year of the audit there were two officers married to each other and one director the next year according to the form_990 filed by the taxpayer it had five directors two of whom shared the last name of the president and vice-president during the last year of the audit a business partner of the president and vice-president joined the board all directors were paid sec_170 defines an educational_organization as one that normally maintains a regular faculty and curriculum and normally has a regularly enrolled body of pupils or students in attendance at the place where its educational activities are regularly carried on sec_501 c provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable or educational or other recognized purposes sec_1_103-1 b provides the term political_subdivision denotes any division of any state_or_local_governmental_unit which is a municipal corporation or which has been delegated the right to exercise part of the sovereign power of the unit sec_1 c -1 a provides that in order to be recognized as exempt from federal_income_tax under sec_501 c an organization must be both organized and operated exclusively for one or more of the purposes specified in such section sec_1 c -1 c provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 c an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1 c -1 d i provides that the term educational means the instruction or training of the individual for the purpose of improving or developing his capabilities or the instruction of the public on subjects useful to the individual and beneficial to the community sec_1 c -1 d ii example lists the following as examples of educational organizations under sec_501 c a primary or secondary school a college or a professional or trade school which has a regularly scheduled curriculum a regular faculty and a regularly enrolled body of students in attendance at a place where the educational activities are regularly carried on sec_1_502-1 b provides that a subsidiary_organization of a tax exempt_organization may be exempt on the ground that the activities of the subsidiary are an integral part of the exempt_activities of the parent organization however the subsidiary is not exempt from tax if it is operated for the primary purpose of carrying_on_a_trade_or_business which would be an unrelated_trade_or_business if regularly carried on by the parent organization in revrul_58_547 c b a charitable foundation built a school building for a nursery school and leased the building to the nursery school both the charitable foundation and the nursery school were tax-exempt under sec_501 c the lease of property under ordinary commercial arrangements does not constitute the exercise of an educational or charitable function in and of itself the ruling held that a lease by an exempt_organization will not be considered substantially related to the exempt_purpose of the lessor solely because the lessee is an also an exempt_organization revrul_69_572 c b found that an entity organized to construct and maintain a building on city land to house member organizations of a local community chest with subsidy from the city that paid nominal rent to the city was operating for an exempt_purpose the construction was financed by contributions from the general_public and non-interest bearing obligations to other charitable organizations it distinguished revrul_58_547 because the building supported the community chest by improving communications facilitated coordination made more efficient use of voluntary labor and supported them with below cost rent and the exclusive use of the premises in revrul_72_369 c b an organization was formed to provide managerial and consulting services for nonprofit_organizations exempt under sec_501 c to improve the administration of their programs on a cost_basis an organization is not exempt merely because its primary activity and operations are not carried on for profit the fact that services are provided at cost solely to exempt_organizations is not sufficient to characterize an activity as charitable within the meaning of sec_501 c 144_f2d_998 2nd cir cert denied323 u s s ct 89_led_631 found that the new york port authority was a political_subdivision of the states of new york and new jersey because it was created by a contract between the two states and maintained many sovereign powers including the power of eminent_domain and police power the court defined power police as the preservation of the health morals or safety of the inhabitants of a community the organization's police power consisted of the power to subpoena the power to issue orders and enforce orders against persons within its jurisdiction and the power to maintain a uniformed police force 144_f2d_1019 2d cir found that the triborough bridge authority was a political_subdivision of the state of new york the authority was formed by state legislation this legislation also delegated to the authority powers to operate and maintain the toll bridges in 326_us_279 the supreme court held that the presence of a single non-educational exempt_purpose if substantial in nature will destroy the exemption under sec_501 c regardless of the number or importance of truly educational or other exempt purposes 38_tc_247 t c the court found the volunteer fire departments were not political subdivisions the court stated conceded that the fire departments perform ed a public function in the sense that they perform ed the same function that is generally carried on by municipal fire departments however in reaching its conclusion the court highlighted the relations between the fire companies and the municipalities they serve are purely voluntary no power of the state could compel them to render any services and the state or its political_subdivision the municipality could not be compelled to accept their services they are free associations created by the voluntary acts of their incorporators and not by any legislative action they can be dissolved at the will of the corporate members in 70_tc_352 the tax_court held that when considering whether an organization qualifies for exemption under sec_501 c citations omitted t he critical inquiry is whether petitioner's primary purpose for engaging in its sole activity is an exempt_purpose or whether its primary purpose is the nonexempt one of operating a commercial business producing net profits for petitioner factors such as the particular manner in which an organization's activities are conducted the commercial hue of those activities and the existence and amount of annual or accumulated_profits are relevant evidence of a forbidden predominant purpose an organization's activities further a substantial non-exempt purpose and are presumptively commercial when the organization competes directly with similar for profit businesses uses profit making formulas engages in substantial advertising has hours of operation are competitive with commercial enterprises and lacks a plan to solicit donations living faith inc v commissioner f 2d 7th cir 958_f2d_122 upheld decisions of the commissioner and the tax_court that an organization established to administer programs on behalf of eleven public school districts was not a political_subdivision first it argued that it was a political_subdivision on its own merits specifically that its power to administer curricula for school districts constituted sovereign police power and its power to collect fees from school districts for constituted a sovereign assessment power the court rejected this argument second the organization argued that it should be classified as a political_subdivision because it was an integral part of political subdivisions the court responded to bestow political_subdivision status on an entity merely because it is an integral part of a political_subdivision would bypass the requirement that a political_subdivision must be authorized to exercise some sovereign power we refuse to throw out the sovereign power requirement for political_subdivision status therefore we find the 'integral part' cases inapplicable to a determination of political_subdivision status q pincite council for bibliographic and info tech v commissioner 63_tcm_3186 involved an organization that provided solely bibliographic information and related computer support exclusively to its tax-exempt member libraries the organization's activities were necessary and indispensable to the operations of its tax-exempt members the court concluded that because the organization's activities bore a close and intimate relationship to the functioning of its tax-exempt members it qualified for exemption as an educational_institution under sec_501 c analysis congress has granted exemption from federal income_taxation under sec_501 c to certain organizations that are organized and operated exclusively for exempt purposes the presence of a single non-exempt purpose if substantial in nature will preclude exemption regardless of the number or importance of exempt purposes better bus bureau of washington d c u s pincite operating a school by maintaining a regular faculty and curriculum for a body of enrolled students is a well-recognized exempt_purpose see sec_1 c -1 d ii example although taxpayer operated a school in its initial years it did not do so during the exam years during this time taxpayer did not employ faculty design curriculum nor instruct students rather taxpayer's primary activity was financing purchasing renovating and leasing school buildings leasing property is not inherently an exempt_purpose even if the lessee is an exempt_organization and needs the leased property in order to operate revrul_58_547 leasing real_estate is generally a non-exempt trade_or_business carried on for profit leasing may be an exempt activity c mly under certain circumstances and none of these circumstances are present in taxpayer's situation a business can be regarded as exempt if it is an integral part of the exempt activity of a related exempt entity council for bibliographic and information_technology t c memo an organization may support a related exempt_organization by conducting a commercial activity that is integral to the function of the exempt_organization for example a subsidiary to a university may be recognized as exempt because it manages the university's power plant sec_1 b here during the examination years none of taxpayer's tenants were recognized as exempt_organizations thus taxpayer cannot assert that its rental activities were an integral part of related exempt_organizations also an organization may conduct a business in a charitable manner to promote the exempt_purpose of an unrelated exempt_organization in revrul_69_572 an entity that leased space to exempt_organizations at rents well below market levels was ruled as exempt in contrast taxpayer charges rents that are only slightly below market rate these payments cover taxpayer's costs and have allowed it to amass a substantial surplus leasing properties at these rates lacks the donative element necessary to classify the activity as charitable revrul_72_369 airlie foundation f_supp 2d pincite thus even if the schools that rent from taxpayer were exempt the activity of leasing space to them is not an exempt_purpose for taxpayer taxpayer's leasing activities are not only non-charitable but also commercial the manner in which a business is carried out indicates whether its purpose is exempt or commercial living faith f 2d at if an organization competes with commercial entities uses market pricing and other terms and accumulates a large surplus it will be deemed to operate for commercial purposes taxpayer provides normal property services to its tenants presumably in competition with for-profit landlords and has accumulated a very large surplus these factors lead to the conclusion that it is operating for commercial purpose see b s w group t c pincite living faith f 2d pincite therefore taxpayer's rental_activity during the examination years constitutes a substantial commercial purpose and this activity is fatal to taxpayer's exemption better bus bureau u s pincite taxpayer argues that it is exempt as an integral part of governmental entities this argument fails for the reason that the charter schools to which it provides services are not governmental entities under sec_1 b a governmental entity or political_subdivision is any division of the government that is a municipal corporation or has been delegated the right to exercise part of the sovereign power of the government see 958_f2d_122 in order to fit this definition an entity must have been in some way created by the state in 144_f2d_998 2nd cir and 144_f2d_1019 2d cir the transportation authorities found to be political subdivisions were formed by action of states governmental units created these authorities and determined their operations in contrast 38_tc_247 t c determined that volunteer fire departments were not political subdivisions the court said that the mere act of carrying out what is usually a governmental function does not render a corporation as a political_subdivision it highlighted that private individuals rather than the state create and had the power to dissolve these volunteer fire departments the charter schools to which taxpayer provides leasing services are akin to the volunteer fire departments in seagrave corp rather than the transportation authorities in sham berg's estate and white's estate they have charter school contracts with governmental units but they were created by action of private individuals namely the individuals who control taxpayer private individuals have the authority to change operations of these entities or dissolve them without seeking approval of any governmental_unit the charter schools' connections with the government are only pursuant to contract thus these charter schools are not political subdivisions or governmental units because the charter schools are not political subdivisions taxpayer cannot claim exempt status as an integral part of political subdivisions finally taxpayer claims to have conducted an educational summer program during some of the years under examination however taxpayer's operation of this camp constituted only a minor portion of its time and resources and thus this activity cannot be considered a substantial purpose or a basis for exemption see sec_1 c -1 a sec_1 c -1 c because we find that the taxpayer did not operate for an exempt_purpose we need not consider whether it is a school or another type of public charity what its foundation status would be or the effect of debt-financing on the taxability of its revenue conclusion based on the above analysis we recommend revocation of taxpayer's recognition of exemption sec_501 c i r m sec_4 states regarding the effective date of an organization's revocation the examiner must attempt to establish the date the organization first failed to qualify for exempt status based on the information before us taxpayer was not operating as an exempt_organization during its examination period accordingly we recommend revocation effective date the first date of the year of the examination which discovered its change in activities we are not making a recommendation on the matter of relief from retroactive application of revocation under sec_7805 the agent reviewing taxpayer is recommending revocation only as of the first day of the years under examination and taxpayer has not recommended any alternative date i r m sec_4 states that when revocation is due to a change in the facts of the organization there is no need to request application of sec_7805 relief thus there is no need to consider sec_7805 relief a copy of this memorandum is to be given to the organization sec_611 o k provides that it may not be used or cited as precedent
